[Cite as State v. Howard, 2018-Ohio-5160.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 27941
                                                   :
 v.                                                :   Trial Court Case No. 2017-CRB-6159
                                                   :
 JONATHAN HOWARD                                   :   (Criminal Appeal from
                                                   :    Municipal Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                             OPINION

                         Rendered on the 21st day of December, 2018.

                                              ...........

TROY B. DANIELS, Atty. Reg. No. 0084957, Assistant City Prosecutor, 335 W. Third
Street, Room 372, Dayton, Ohio 45402
       Attorney for Plaintiff-Appellee

JENNIFER E. MARIETTA, Atty. Reg. No. 0089642, 74 N. Orange Street, Suite 105, Xenia
Ohio 45385
      Attorney for Defendant-Appellant

                                             .............
                                                                                         -2-


FROELICH, J.

       {¶ 1} Jonathan Howard pled guilty in Dayton Municipal Court to violating a

protection order, in violation of R.C. 2919.27(A)(1), a first-degree misdemeanor. Howard

appeals from his conviction, claiming that (1) his right to due process was violated when

the trial court denied him a jury trial, (2) his plea was not made knowingly, intelligently,

and voluntarily, and (3) he received ineffective assistance of counsel. For the following

reasons, the trial court’s judgment will be affirmed.

                           I. Factual and Procedural History

       {¶ 2} On August 29, 2017, Howard’s wife obtained an ex parte protection order

against Howard from the Montgomery County Court of Common Pleas, Domestic

Relations Division. Howard was served with that order on September 7, 2017. Howard

subsequently left two voicemails on his wife’s work phone. On September 22, 2017,

Howard was charged with one count of violating the protection order. He pled not guilty

to the charge.

       {¶ 3} The case was continued several times at Howard’s request, and Howard filed

various pretrial motions, including several motions for continuances, which were generally

granted, and a motion for a change of venue, which was denied. In October 2017,

Howard’s counsel sought leave to withdraw; the motion was granted on November 2,

2017, and new counsel was appointed the next day. Ultimately, the trial court set a trial

date of January 23, 2018. Howard’s counsel sought to continue the January 23 trial date

due to a scheduling conflict, but that motion was denied. Howard was out of custody

throughout the proceedings.

       {¶ 4} At the hearing on January 23, 2018, defense counsel notified the court that
                                                                                          -3-


the State had offered, and Howard would be accepting, a plea offer to violating the

protection order in this case. In exchange for a guilty plea, the State would dismiss all

charges in another case (17-CRB-7891), which alleged five additional violations of the

protection order, and the State would recommended five years of non-reporting probation;

a term of that probation would be that Howard would have no contact with his wife.

       {¶ 5} When the court addressed Howard about the change of his plea, Howard

initially expressed that he had asked for a jury trial and that he did not feel that he had a

“good * * * chance” with the judge. Howard stated that he was “here for calling her [his

wife] because she hacked my emails.” When asked again how he wished to plead,

Howard stated, “I ain’t go[t] no choice. And I would like to appeal it. * * * The way you all

around me and got me I guess I’m going to go with guilty. * * * I mean, not without

reasonable of doubt [sic].” The trial court informed Howard that a plea of guilty means

that Howard would be saying that he committed the offense. Howard responded, “That’s

what I’m saying. I didn’t do it * * *.” At this juncture, the trial court said, “Let’s have a

trial” and asked Howard to have a seat in the back of the courtroom while the court

addressed other matters.

       {¶ 6} Sometime later that day, the trial court re-called Howard’s case. Defense

counsel told the court that she had spoken with her client and that he wanted to accept

the State’s plea offer. Howard confirmed that he wished to plead guilty to violating the

protection order. Defense counsel then made the following record:

       THE DEFENSE: And your honor, can I please just make sure the record

       is clear in regard to Mister Howard. I informed him that he did need to file

       a motion ten days prior to the trial for a jury trial. I also explained to him
                                                                                       -4-


        the deadline of receiving discovery in this case, Your Honor. All that he

        started to, when did you start sending me the discovery? It was after the

        deadline, Your Honor, so, I could not use the discovery in the case.

        THE DEFENDANT: I sent it –

        THE DEFENSE: In addition, in addition in terms of the, of the jury trial he

        told me –

        THE DEFENDANT: When I sent it to Mister King [prior counsel] --

        THE DEFENSE: Saturday. Mister King is no longer your attorney.

        THE DEFENDANT: But I’m saying, when I sent it to him he told me that’s

        now how it goes.

        THE DEFENSE: Okay. In addition, Friday we learned that, last Friday he

        learned that his continuance had been denied. He did not explain to me or

        inform me that he wanted a jury trial until Saturday. So, I told him I would

        inform the court about his concern, his issue. I did and I informed him that

        he had passed the deadline for the jury trial, the filing of the jury trial.

        {¶ 7} The court then turned to the prosecutor. The prosecutor told the trial court

that he wanted to ensure that Howard understood that a plea was voluntary. The State

indicated that it was ready to proceed to trial that day and that Howard was under no

obligation to enter a plea. When asked if Howard understood that, Howard responded

that he was “ready to go home.”1 The court asked Howard again if he understood that

he was pleading voluntarily and was not being pressured to enter a plea; Howard

responded affirmatively. Howard held out his hand to sign a plea form; the court told


1   The record reflects that Howard resided in Akron, Ohio.
                                                                                        -5-


Howard that he had already signed it.

       {¶ 8} The prosecutor read a statement of the facts underlying the offense.

Howard indicated that he understood the factual basis for the plea and stated that “I just

want to go home.” The court informed Howard of the maximum penalty for the offense

and of the constitutional rights he was waiving by entering a plea. Howard expressed

his understanding and acknowledged that he was giving up those rights by entering a

plea. Howard denied that any threats or promises had been made to induce his guilty

plea. The court accepted Howard’s plea after it found that Howard had entered his plea

knowingly, intelligently, and voluntarily.

       {¶ 9} After hearing statements from Howard’s wife, defense counsel, the

prosecutor, and Howard, the trial court sentenced Howard to 180 days in jail, all of which

were suspended. The court placed Howard on up to five years of community control,

with conditions that he have no contact with his wife and comply with the protection order.

The court also imposed a $200 fine, which was suspended, and court costs. The trial

court reviewed the terms of the protection order to ensure Howard’s understanding of

those requirements.

       {¶ 10} On March 5, 2018, more than 30 days after Howard’s conviction, Howard

filed a notice of appeal from his conviction. We have permitted Howard to pursue a

delayed appeal. Howard now raises three assignments of error.

                                 II. Denial of Due Process

       {¶ 11} Howard’s first assignment of error states: “Defendant was denied due

process of law when the Trial Court refused to allow him a Jury Trial when Defendant

requested one.” Howard asserts that he timely informed his trial counsel that he wanted
                                                                                            -6-


a jury trial.

        {¶ 12} Howard has waived this claim by pleading guilty to the charged offense. A

plea of guilty is a complete admission of guilt.          E.g., State v. Faulkner, 2d Dist.

Champaign No. 2013-CA-43, 2015-Ohio-2059, ¶ 9; State v. Wheeler, 2d Dist.

Montgomery No. 24112, 2011-Ohio-3423, ¶ 3; Crim.R. 11(B)(1). Consequently, a guilty

plea generally waives all appealable errors that may have occurred in the trial court,

unless such errors precluded the defendant from knowingly, intelligently, and voluntarily

entering his or her guilty plea. See, e.g., State v. Kelley, 57 Ohio St. 3d 127, 566 N.E.2d
658 (1991), paragraph two of the syllabus; Wheeler at ¶ 3. By entering a guilty plea,

Howard waived his right to a trial, by jury or otherwise.

        {¶ 13} Regardless, we find nothing in the record to support a claim that the trial

court denied Howard’s right to a jury trial. Under the Local Rules of the Dayton Municipal

Court, a defendant must file a written demand for a jury trial, pursuant to Crim.R. 23. See

Loc.R. 4.1(C) of the Dayton Municipal Court. Crim.R. 23 states:

        * * * In petty offense cases, where there is a right of jury trial, the defendant

        shall be tried by the court unless he demands a jury trial. Such demand

        must be in writing and filed with the clerk of court not less than ten days

        prior to the date set for trial, or on or before the third day following receipt

        of notice of the date set for trial, whichever is later. Failure to demand a

        jury trial as provided in this subdivision is a complete waiver of the right

        thereto.

        {¶ 14} At the plea hearing, Howard told the court that he wanted a jury trial, and

Howard’s attorney told the court that Howard had originally told her that he wanted a jury
                                                                                         -7-


trial, but changed his mind and decided on a bench trial. Counsel indicated that Howard

did not make her aware of his renewed desire for a jury trial until the Saturday before the

scheduled trial date (plea hearing date), which was after the deadline for requesting a jury

trial had passed. No written demand for a jury was filed. Accordingly, even if Howard

had not entered a guilty plea, Howard waived his right to a jury trial by failing to timely

request one in writing pursuant to Crim.R. 23. The trial court did not err in failing to

schedule a jury trial.

       {¶ 15} Howard’s first assignment of error is overruled.

                                     III. Plea Hearing

       {¶ 16} In his second assignment of error, Howard claims that he did not knowingly,

intelligently, and voluntarily enter his guilty plea. Howard asserts that the trial court

should have rejected his proffered guilty plea and held a trial.

       {¶ 17} Crim.R. 11 sets forth distinct procedures for the trial court to follow in

accepting a plea, with the procedures varying based on whether the offense involved is

a misdemeanor that is a petty offense, a misdemeanor that is a serious offense, or a

felony. State v. Jones, 116 Ohio St. 3d 211, 2007-Ohio-6093, 877 N.E.2d 677, ¶ 11;

State v. Hall, 2d Dist. Greene No. 2011 CA 32, 2012-Ohio-2539, ¶ 18.            A “serious

offense” means “any felony, and any misdemeanor for which the penalty prescribed by

law includes confinement for more than six months.” Crim.R. 2(C). A “petty offense” is

“a misdemeanor other than a serious offense.” Crim.R. 2(D).

       {¶ 18} Howard pled guilty to violating a protection order, in violation of R.C.

2919.27(A)(1), a first-degree misdemeanor. The maximum penalty for a first-degree

misdemeanor is 180 days. Accordingly, Howard’s offense constituted a “petty offense”
                                                                                           -8-


under Crim.R. 11.

       {¶ 19} For a “petty offense” misdemeanor, the trial court was required only to

inform Howard of the effect of his guilty plea.      Jones at ¶ 14; Crim.R. 11(E).       The

supreme court has held that, to satisfy the requirement of informing a defendant of “the

effect of the plea” before accepting a guilty plea to a petty misdemeanor, the court is

required to inform the defendant that the plea is a complete admission of guilt. Jones at

¶ 25. Unlike the provisions applicable to more serious offenses, Crim. R. 11(E) does not

require the trial court to personally address the defendant and determine that the

defendant understands the nature of the charge and is entering the plea voluntarily.

State v. Wright, 2d Dist. Montgomery 26471, 2015-Ohio-3919, ¶ 17, citing State v.

Hopkins, 2d Dist. Greene No. 2002-CA-108, 2003-Ohio-5963, ¶ 16.

       {¶ 20} Furthermore, when non-constitutional rights are at issue, a defendant who

challenges his or her guilty plea on the basis that it was not knowingly, intelligently, and

voluntarily made generally must show a prejudicial effect. State v. Veney, 120 Ohio

St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 17. Prejudice in this context means that

the plea would otherwise not have been entered. Id. at ¶ 15.

       {¶ 21} At the beginning of the plea hearing, Howard’s counsel informed the court

that Howard was going to accept a plea offer from the State. In the court’s subsequent

questioning of Howard about how he wanted to plead, Howard stated that he was “going

to go with guilty,” but he expressed that he felt “railroad[ed],” that he could not get a fair

trial, that he had wanted a jury trial, that he had called his wife because she had hacked

his emails, and that he “didn’t do it.” In response to these statements, the trial court,

appropriately, indicated that the matter would proceed to trial.
                                                                                          -9-


       {¶ 22} When the matter resumed sometime later, defense counsel had spoken

with Howard further about the case, and counsel again informed the court that Howard

wanted to accept the State’s plea offer. During the court’s subsequent exchange with

Howard, Howard confirmed that he wished to plead guilty to violating the protection order.

Howard further acknowledged his understanding of the maximum penalty that he faced

and the constitutional rights that he was waiving, and he indicated that he had not been

threatened or promised anything to induce his plea. Howard indicated his intent to the

sign the plea form, and the court informed him that it had already been signed by him.

       {¶ 23} Howard notes on appeal that he repeatedly told the court during the plea

hearing that he was ready to go home and wanted to go home. While Howard’s desire

to return home may have been a motivating factor in his decision to enter a guilty plea in

this case, it does not require a conclusion that Howard’s plea was, consequently,

involuntary. After discussion with his counsel and the court, Howard was aware of the

possible maximum penalties he faced, of his rights, of the factual circumstances

underlying the charge, of the strength of his defense to the charge, and that his guilty plea

constituted a complete admission of guilt. Howard denied that his plea was the result of

threats or promises, and the State indicated its willingness to proceed to trial.

       {¶ 24} The trial court complied with Crim.R. 11, and we find no basis to conclude

that Howard’s plea was not knowingly, intelligently, and voluntarily made. Howard’s

second assignment of error is overruled.

                         IV. Ineffective Assistance of Counsel

       {¶ 25} In his third assignment of error, Howard claims that he received ineffective

assistance of counsel.
                                                                                          -10-


       {¶ 26} A guilty plea waives the right to claim ineffective assistance of counsel,

except to the extent that the errors caused the plea to be less than knowing, intelligent,

and voluntary. E.g., State v. Frazier, 2016-Ohio-727, 60 N.E.3d 633, ¶ 81 (2d Dist.). If

a defendant pleads guilty on the advice of counsel, he must demonstrate that the advice

was not “within the range of competence demanded of attorneys in criminal cases.” Id.,

quoting Tollett v. Henderson, 411 U.S. 258, 266, 93 S. Ct. 1602, 36 L. Ed. 2d 235 (1973).

Furthermore, “[o]nly if there is a reasonable probability that, but for counsel’s errors, the

defendant would not have pleaded guilty but would have insisted on going to trial will the

judgment be reversed.” State v. Huddleson, 2d Dist. Montgomery No. 20653, 2005-

Ohio-4029, ¶ 9, citing Hill v. Lockhart, 474 U.S. 52, 52-53, 106 S. Ct. 366, 88 L. Ed. 2d 203

(1985). (Other citations omitted.)

       {¶ 27} Trial counsel is entitled to a strong presumption that his or her conduct falls

within the wide range of reasonable assistance. Strickland v. Washington, 466 U.S. 668,

688, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). A defendant is entitled to “reasonable

competence” from his or her attorney, not “perfect advocacy.” See Maryland v. Kulbicki,

136 S. Ct. 2, 5 (2015), citing Yarborough v. Gentry, 540 U.S. 1, 8, 124 S. Ct. 1, 157 L. Ed. 2d
1 (2003) (per curiam). Hindsight is not permitted to distort the assessment of what was

reasonable in light of counsel’s perspective at the time, and a debatable decision

concerning trial strategy cannot form the basis of a finding of ineffective assistance of

counsel. State v. Cook, 65 Ohio St. 3d 516, 524-525, 605 N.E.2d 70 (1992); State v.

Fields, 2017-Ohio-400, 84 N.E.3d 193, ¶ 38 (2d Dist.).

       {¶ 28} “A claim of ineffective assistance of counsel cannot be asserted on direct

appeal if it relies on matters outside the record.” State v. Harris, 2d Dist. Montgomery
                                                                                           -11-


No. 27179, 2017-Ohio-9052, ¶ 19.

         {¶ 29} Howard claims that his second attorney (i.e., his attorney at the time of the

plea) acted deficiently by failing to obtain discovery from prior counsel, by failing to timely

request a jury trial, and by presenting Howard in a negative light at the plea hearing.

Howard asserts that his attorney’s conduct precluded him from making a knowing,

intelligent and voluntary plea. We will assume, for sake of argument, that Howard’s guilty

plea did not result in a waiver of his ineffective assistance of counsel claim.

         {¶ 30} First, we find no basis to conclude that counsel acted deficiently in

representing Howard at the January 23, 2018 hearing. Howard claims that counsel

presented him in a “negative light” by telling him to be quiet and by informing the trial court

that Howard did not timely informed his attorney that he wanted a jury trial and did not

timely provide discovery to his attorney.       Upon review of the transcript, counsel’s

admonishments to Howard to be quiet were not inappropriate; counsel attempted to quiet

Howard when his interjections were not pertinent to the discussion that was occurring or

were unhelpful to Howard’s case.          In addition, counsel’s statements to the court

regarding the untimeliness of Howard’s communication of his desire for a jury trial and of

his untimely provision of discovery materials were in response to Howard’s prior

statement at the hearing that he had wanted a jury trial. Counsel explained why a jury a

trial had not been requested and that certain evidentiary materials could not be used a

trial.

         {¶ 31} Second, the record does not support Howard’s claim that his counsel was

ineffective for failing to request a jury trial. Counsel’s statements at the plea hearing

reflect that Howard “did ask for a jury trial, then he changed and said he wanted a trial in
                                                                                             -12-


front of [the court].” Counsel later stated that she was not told by Howard that he wanted

a jury trial until a few days before the plea hearing (i.e., the scheduled trial date), after the

deadline to request a jury trial had passed.          Counsel further stated that she had

previously informed Howard of the deadline for requesting a jury trial. Because Howard

did not tell his attorney of his renewed interest in a jury trial prior to the deadline for

requesting one, counsel did not act deficiently in failing to request one in a timely manner.

Additionally, although Howard indicated at the plea hearing that he had wanted a jury trial,

the record does not indicate whether Howard would have rejected the State’s plea offer

had a jury trial been requested in a timely fashion.

       {¶ 32} Finally, Howard claims that his attorney failed to obtain his discovery

materials from his prior attorney. During the first portion of the plea hearing, Howard’s

counsel stated that she informed Howard that the discovery deadline was January 2,

2018, and that Howard “started sending me discovery after that date and he is well aware

of this.”   When the hearing resumed, counsel repeated that Howard had sent her

discovery after the deadline and that she “could not use the discovery in the case.”

Howard interjected that he had “sent it” (presumably discovery materials) to his original

trial attorney; Howard’s original counsel had withdrawn on November 2, 2017. It is not

clear when Howard provided those materials to his prior attorney or that Howard’s counsel

at the plea hearing knew that any materials had been sent to prior counsel.

       {¶ 33} The record does not reflect what discovery materials Howard had or their

relevance to the charges against him in this case or in Case No. 17-CRB-7891, which

was dismissed as part of the plea. Moreover, the record does not indicate whether

Howard’s (second) counsel received discovery materials from Howard’s original counsel.
                                                                                    -13-


In short, based on the record, Howard has not demonstrated that his (second) attorney

acted deficiently with respect to discovery, or that the outcome of his case would have

been different.

       {¶ 34} Howard’s third assignment of error is overruled.

                                      V. Conclusion

       {¶ 35} The trial court’s judgment will be affirmed.

                                     .............



DONOVAN, J. and HALL, J., concur.


Copies sent to:

Troy B. Daniels
Jennifer E. Marietta
Hon. Carl S. Henderson